Case 2:20-cv-02496-SHL-cgc Document 68-2 Filed 09/03/21 Page 1 of 4   PageID 1020




                                                              EXHIBIT A
Case 2:20-cv-02496-SHL-cgc Document 68-2 Filed 09/03/21 Page 2 of 4   PageID 1021




                                                              EXHIBIT A
Case 2:20-cv-02496-SHL-cgc Document 68-2 Filed 09/03/21 Page 3 of 4   PageID 1022




                                                              EXHIBIT A
Case 2:20-cv-02496-SHL-cgc Document 68-2 Filed 09/03/21 Page 4 of 4   PageID 1023




                                                              EXHIBIT A
